Citation Nr: 0637005	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-34 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a laminectomy and diskectomies from the third 
lumbar vertebra (L3) to the first sacral segment (S1), 
currently evaluated as 10-percent disabling.

2.  Entitlement to an increased rating for deep venous 
thrombosis (DVT) of the left lower extremity, currently 
evaluated as 10-percent disabling.


REPRESENTATION

The veteran represented by:  Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The January 2002 rating decision that is being appealed 
indicated the veteran had active military service from 
December 1969 to December 1975 and from October 1977 to 
February 1989.  In his initial claim application, VA Form 21-
526e, however, received in February 1989, he also listed 
additional active service from October 1966 to October 1969.

As indicated, the current appeal to the Board of Veterans' 
Appeals (Board) arose from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In his November 2003 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Member of the 
Board (Veterans Law Judge (VLJ)); but, in June 2004, he 
withdrew this request in writing.  38 C.F.R. § 20.704(e) 
(2006).  In May 2005, the Board remanded the claims to the RO 
via the Appeals Management Center (AMC) for additional 
development of the evidence and readjudication.


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's low back 
disability include pain, stiffness and limitation of motion 
with incapacitating episodes occurring once or twice a month 
lasting half a day.

2.  At worst, since filing his claim for an increased rating, 
range of motion of his thoracolumbar column has been 65 
degrees of forward flexion, 10 degrees of backward extension, 
10 degrees of left lateral bending, 14 degrees of right 
lateral bending, and 20 degrees of rotation bilaterally 
without additional limitation, weakness, fatigue, or 
instability with repetitive movement.  

3.  The neurologic manifestations of the veteran's low back 
disability include numbness and loss of sensation in his 
lower extremities.

4.  As a result of the DVT in his left lower extremity, the 
veteran has intermittent edema that is alleviated by 
elevation.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, but 
no greater, for the veteran's low back disability effective 
December 6, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Code (DC ) 5293 (2002); 38 C.F.R. § 
4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2006).  

2.  The criteria also are met for separate 10 percent 
ratings, but no greater, for the neurological manifestations 
of the veteran's low back disability affecting each lower 
extremity effective September 23, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5293 (2003); 38 
C.F.R. § 4.71a, DC 5243 (2006).  

3.  But the criteria are not met for a rating higher than 10 
percent for the DVT of the left lower extremity.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.104, DC 7121.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



The veteran was provided with VCAA notice letters in June 
2001 and May 2005.  The letters apprised him of the type of 
evidence needed to support his claims that was not on record 
at the time of the letters, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Recently, in Dingess v. Nicholson, the Court addressed the 
applicability of the VCAA notice requirements to situations 
where VA has granted service connection for a disability, 
but the veteran disagrees with the initial rating assigned.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  Specifically, VA must notify the claimant that 
"should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  These same notice 
requirements are equally applicable to situations, as here, 
where service connection has already been established for a 
specific disability and the veteran has filed a claim for an 
increased rating.  

In the June 2001 and May 2005 VCAA letters, the veteran was 
provided with notice of the evidence needed to support his 
claims for  increased ratings for the disabilities at issue, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  Although the 
letters did not notify him that schedular or extraschedular 
disability ratings would be determined by applying relevant 
diagnostic codes in the rating schedules, this information 
was provided to him in the September 2003 statement of the 
case (SOC) and October 2005 supplemental SOC (SSOC).  So the 
VCAA letters along with the September 2003 SOC and October 
2005 SSOC satisfied the VCAA notice requirements as expressed 
by the Court in Dingess.  See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, a VCAA notice letter was provided in June 2001, so 
prior to the RO's initial decision in January 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records.  He also submitted some private medical 
records.  In addition, VA examinations were scheduled in July 
2001 and July 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent necessary and that 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  That 
is to say, "the record has been fully developed, and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the low back disability at issue, which 
is at least partly rated on the basis of range of motion, VA 
must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Rating Criteria for Intervertebral Disc Syndrome (IVDS)

The veteran's low back disorder has been rated under the 
criteria for IVDS.  The criteria for evaluating IVDS under 38 
C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") have 
changed twice since he filed his claim.  The criteria were 
first revised effective September 23, 2002, codified at 
38 C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised again effective September 26, 
2003, at which time the DC was renumbered to 5243, codified 
at 38 C.F.R. § 4.71a, DC 5243 (2006) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.



Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  See 38 C.F.R. 
§ 4.71a, DC 5243 (2006).  This new regulation includes the 
same language from the previously revised regulation for 
rating IVDS based on the number of incapacitating episodes.  
In addition, though, it provides that IVDS also may be rated 
under the new general rating formula for diseases and 
injuries of the spine.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  From 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may be applied if they are more beneficial 
to the veteran.  And as of September 26, 2003, the newly 
revised criteria for IVDS may also be applied, but again, 
only if they are more beneficial to him.  


Rating Criteria for DVT

The veteran's DVT is rated using the criteria for post-
phlebitic syndrome of any etiology under DC 7121.  See 38 
C.F.R. § 4.104.  Under this DC, massive board-like edema with 
constant pain at rest warrants a 100 percent rating.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration warrant a 
60 percent rating.  Persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration warrants a 
40 percent rating.  Persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema warrants a 20 percent rating.  
Intermittent edema or extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery warrants a 
10 percent rating.  Asymptomatic palpable or visible varicose 
veins warrants a 0 percent (i.e., noncompensable) rating.


Legal Analysis

Entitlement to a Rating Higher than 10 percent for the 
Low Back Disability

The report of the July 2005 VA examination indicates the 
veteran complained of constant low back pain and stiffness.  
He said the pain also radiated into his hips and was worse on 
the left side.  On average, he described the pain as being 
4/10, but increasing to 8 or 10/10 during flare-ups.  He said 
flare-ups occurred once or twice a month and lasted as much 
as a week at a time.  He also said he had numbness in his 
lower extremities and had trouble walking steadily.  He 
reported he occasionally falls.  On objective physical 
examination, range of motion was limited to 65 degrees of 
flexion, 10 degrees of extension, 10 degrees of left lateral 
flexion, 14 degrees of right lateral flexion, and 20 degrees 
of rotation bilaterally.  So the combined range of motion of 
the thoracolumbar spine was 139 degrees.  Prior VA treatment 
records indicate he had greater range of motion.  Normal 
range of motion of the thoracolumbar spine is considered 90 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  See 38 C.F.R. § 4.71a, Plate V.  So 
the normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The examiner indicated that repetitive 
movement did not change the range of motion, or cause 
weakness, fatigability, lack of endurance, or incoordination.  
On gait testing, the veteran lost his balance with heel 
standing.   

Under the old criteria for IVDS, in order to receive a higher 
20 percent rating, the veteran's IVDS must result in moderate 
symptoms with recurring attacks.  The results of the of July 
2005 examination indicate he is entitled to a higher 
20 percent rating for moderate limitation of motion and 
recurring flare-ups.  His symptoms, however, are not so 
severe as to warrant an even higher 40 percent rating.  The 
limitation of motion and flare-ups are no more than moderate 
in nature.

As of September 23, 2002, the veteran's low back disability 
may also be rated under the revised criteria for IVDS.  As 
mentioned, the revised criteria provide for two possible 
methods of rating his IVDS.  First, where IVDS affects a 
nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Alternatively, a rating may be assigned on the basis of the 
total duration of incapacitating episodes.  

Under the criteria for evaluating incapacitating episodes, a 
higher 40 percent is warranted when incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks in the past 12 months.  The report of the July 2005 VA 
examination indicates the veteran said he had incapacitating 
episodes once or twice a month that required him to remain in 
a recliner for half a day.  Over 12 months this would be 
equivalent to 6 to 12 days.   So a higher 40 percent rating 
is not warranted for incapacitating episodes.

Under the revised criteria, the veteran is also entitled to a 
separate rating for chronic neurological manifestations of 
the low back disability.  According to the report of the July 
2005 VA examination, there was diminished sensation to sharp 
stimuli in the left outer leg.  Reflexes were equal and 
symmetric - including Achilles and patellar.  The examiner 
attributed areas of numbness in the lower extremities to the 
IVDS.  Prior VA treatment records have mixed neurological 
findings.  A May 2000 VAOPT record noted the nurse was unable 
to elicit patellar reflexes.  In April 2001, it was noted the 
veteran had reduced deep tendon reflexes bilaterally.  The 
report of the July 2001 VA examination noted no neurological 
abnormalities.  July and August 2002 VAOPT records indicate 
he reported numbness in both toes, but sensation was intact 
with monofilament.  A September 2002 electromyograph (EMG) 
was normal with no evidence of peroneal neuropathy, 
polyneuropathy or right L5-S2 radiculopathy.  January and May 
2003 VAOPT records reported pain and numbness in the lower 
extremities.



In sum, the evidence for and against granting separate 
ratings for neurological manifestations of the veteran's low 
back disability in each lower extremity is evenly balanced 
(i.e., in relative equipoise).  So the benefit of the doubt 
will be resolved in his favor and separate ratings granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

From the objective clinical findings noted, the veteran's 
neurological symptoms are most equivalent to sciatic 
neuropathy - which in turn is evaluated using the criteria 
for paralysis of the sciatic nerve under DC 8520.  See 38 
C.F.R. § 4.124a.  Under DC 8520, complete paralysis of the 
sciatic nerve warrants an 80 percent rating.  Incomplete 
paralysis warrants a 60 percent rating if it is severe with 
marked muscular atrophy; 40 percent if it is moderately 
severe; 20 percent if it is moderate; and 10 percent if it is 
mild.  Here, given the inconsistent findings where the 
condition is sometimes shown and other times not, the 
veteran's symptoms are at most mild all things considered.  
Hence, a 10 percent rating is warranted for each lower 
extremity.

As of September 26, 2003, the veteran's IVDS can also be 
evaluated using the newly revised criteria.  According to the 
results of the July 2005 VA examination, his orthopedic 
manifestations would warrant no more than a 10 percent rating 
under these criteria because forward flexion was greater than 
60 degrees but not greater than 85 degrees and the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees but not greater than 235 degrees.  So the newly 
revised criteria do not entitle him to a rating higher than 
the 20 percent rating he is entitled to under the old 
criteria.  And although IVDS under the newly revised criteria 
can be alternatively rated based on incapacitating episodes, 
as discussed, these symptoms do not entitle him to a rating 
higher than 20 percent either.  

In summary, under the old criteria, the veteran is entitled 
to a higher 20 percent rating for his low back disability - 
retroactively effective from December 6, 2000 (the date his 
claim for an increased rating was received by the RO).  And 
aside from this, as of September 23, 2002, under the revised 
criteria, he also is entitled to separate 10 percent ratings 
for the neurological manifestations of the low back 
disability affecting each lower extremity.  


Entitlement to a Rating Higher than 10 Percent for DVT

To warrant a higher 20 percent rating for DVT, the veteran's 
symptoms must include persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  According to the report of 
the July 2005 VA examination, he complained of swelling 
accompanied by pain in the left leg, which was alleviated by 
elevation.  On physical examination, the left leg had 1+ 
pitting edema.  There were superficial varicosities, but no 
evidence of thrombophlebitis.  So a higher 20 percent rating 
is not warranted.

Please also keep in mind that, to the extent the veteran has 
numbness, etc., in his lower extremities (aside from the 
edema attributable to the DVT), he is receiving separate 
ratings in this decision for this additional disability - 
including as it relates to his left lower extremity in 
particular.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) and Brady v. Brown, 4 Vet. App. 203, 206 (1993), 
citing 38 C.F.R. § 4.14 (2005), VA's anti-pyramiding 
regulation.  

For these reasons and bases, the claim for an increased 
rating for DVT is denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany, 9 Vet. App. at 519.




Extraschedular Consideration

The veteran has not shown that his service-connected low back 
disability and DVT have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his low back disability and DVT have 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  The vast majority of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A higher 20 percent rating is granted for the postoperative 
residuals of a laminectomy and diskectomies from the third 
lumbar vertebra (L3) to the first sacral segment (S1), 
effective December 6, 2000, subject to the laws and 
regulations governing the payment of VA compensation.

Separate 10 percent ratings also are granted for the 
neurological manifestations of the low back disability 
affecting each lower extremity, effective September 23, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for a rating higher than 10 percent for the DVT is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


